           Case 5:20-cv-00828-G Document 7 Filed 10/08/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

JONATHAN SCOTT GRAHAM,                         )
                                               )
       Petitioner,                             )
                                               )
v.                                             )   Case No. CIV-20-828-G
                                               )
UNITED STATES OF AMERICA,                      )
et al.,                                        )
                                               )
       Respondents.                            )

                                          ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Suzanne Mitchell on August 31, 2020. Judge Mitchell

recommends that Petitioner’s application for leave to proceed in forma pauperis be denied,

based on her determination that Petitioner currently has an available balance of $429.94 in

his institutional accounts, which is sufficient to prepay the $5.00 filing fee.

       Petitioner failed to object to the Report and Recommendation within the time

allowed. He thereby waived his right to appellate review of the factual and legal issues

addressed therein. See Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010); 28

U.S.C. § 636(b)(1)(C).

       Accordingly, the Court ADOPTS Magistrate Judge Mitchell’s Report and

Recommendation (Doc. No. 6). Petitioner’s application for leave to proceed in forma

pauperis (Doc. No. 5) is DENIED. Petitioner is advised that unless he pays the $5.00 filing

fee in full to the Clerk of the Court on or before October 29, 2020, this action will be

dismissed without prejudice to refiling. See LCvR 3.3(e).
   Case 5:20-cv-00828-G Document 7 Filed 10/08/20 Page 2 of 2




IT IS SO ORDERED this 8th day of October, 2020.




                                 2
